Citation Nr: 0103652	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
knee disability from February 24, 1987, through March 3, 
1996, and an initial evaluation in excess of 10 percent for 
left knee disability from March 4, 1996.

2.  Entitlement to a compensable evaluation for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 1988 and 
September 1996 by the Detroit, Michigan, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The April 1988 
decision granted the veteran service connection and 
noncompensable evaluations for disabilities of his right and 
left knee, effective from February 24, 1987.  However, the 
April 1988 letter which notified the veteran of this decision 
and his appellate rights only mentioned his right knee and 
thus failed to give him adequate notice that he was service-
connected and noncompensably rated for his left knee.  

On March 4, 1996, the veteran reopened his claim and sought a 
compensable evaluation for his knee disability.  In a 
September 1996 rating decision, he was granted a 10 percent 
rating for his left knee, effective March 4, 1996.  The 
noncompensable rating for his right knee was continued.  The 
veteran filed a notice of disagreement and raised the issue 
of inadequate notification of the service-connected status of 
his left knee disability from April 1988, essentially arguing 
that his notice of disagreement should be accepted as a 
notice of disagreement with the September 1996 decision on 
his right knee disability and with the initial rating 
decision on his left knee disability.  The RO correctly 
acknowledged that the veteran's notice of disagreement should 
be accepted as a notice of disagreement with the initial 
rating decision on his left knee disability.  Thus, the 
issues before the Board are as stated on the title page of 
this decision.

In October 1998, the Board remanded the knee issues for 
further evidentiary development, including to provide the 
veteran with a VA examination which addressed the question 
of functional loss due to the bilateral knee disabilities.  
Following this development, the RO continued the rating 
assigned to each knee disability in a March 2000 decision.  
The case was returned to the Board in August 2000 and the 
veteran now continues his appeal.

In an October 1998 appellate decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
back disability on the basis that it was not well grounded.  
Correspondence received by VA in September 1999 indicates 
that the veteran desires to reopen this denied claim, and 
documents accompanying the correspondence include medical 
reports showing treatment of his spine.  As this issue has 
not been adjudicated, the matter is referred to the RO for 
appropriate action.  

In its October 1998 decision, the RO referred to the RO the 
issue of entitlement to service connection for left shoulder 
disability.  Although the RO subsequently requested the 
veteran to submit evidence in support of this claim, it has 
not adjudicated the claim.  Therefore, this matter is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from February 24, 1987, to March 3, 1996, 
the left knee disability was manifested by patellar 
tenderness productive of slight impairment.

2.  As of March 4, 1996, the left knee disability is 
manifested by patellar tenderness productive of slight 
impairment.

3.  The right knee disability is not productive of any 
significant functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a left knee 
disability for the period from February 24, 1987, through 
March 3, 1996, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability for the period commencing on March 
4, 1996, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261 (2000).

3.  The criteria for a compensable evaluation for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all medical records pertinent to the 
veteran's appeal have been obtained.  In this regard, the 
Board notes that the veteran was requested following the 
Board's remand to provide information needed to obtain any 
outstanding medical records pertinent to his claims.  He did 
not identify any such records.  The veteran has been provided 
a current VA examination of his knees.  Further, the 
examination was conducted in compliance with the instructions 
set forth in the Board's remand of October 1998.  Following 
the RO's readjudication of the claim in March 2000, the 
veteran's representative has reviewed the file and has voiced 
no objection regarding VA's development of the evidence and 
handling of the appeal.  Though the veteran has contended 
that he is unable to work due to physical disability, 
following the Board's remand the RO requested the veteran to 
submit evidence of the impact of his bilateral knee 
disability on his ability to work.  He failed to do so.  In 
addition, in correspondence dated in January 1999, he stated 
that he did not receive disability payments from the Social 
Security Administration, and had not filed any claim for 
workman's compensation or compensation through any other 
disability benefits program.  The Board finds that the facts 
pertinent to these claims have been properly developed and 
that there is no outstanding evidence which should be 
obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding this appeal without first affording the RO an 
opportunity to consider his claim in light of the VCAA.  

I.  Factual Background

As previously noted, the veteran's service ended in February 
1987.  His service personnel records show that he was born in 
February 1955.  His service medical records indicate that he 
developed bilateral chondromalacia patella, and underwent a 
left lateral retinacula release in November 1985.  In 1986, 
the veteran was evaluated by his service department's 
Physical Evaluation Board and found to be unfit for further 
military duty due to bilateral patellofemoral pain syndrome, 
left greater than right, with chondromalacia, and 
chondromalacia, left patella, with recurrent patellar 
subluxation, status post surgical treatment.  The Physical 
Evaluation Board recommended a disability percentage of 10 
percent.  

The veteran was granted service connection for a left and 
right knee disabilities in an April 1988 RO decision, which 
evaluated both knee disabilities as noncompensably disabling.  
A September 1996 rating decision increased the evaluation 
assigned the veteran's left knee disability to 10 percent 
disabling effective from March 4, 1996; the 10 percent 
evaluation has remained in effect since that time.

On file is the report of a February 1988 VA examination, at 
which time the veteran reported experiencing pain and 
swelling of the both knees with activity.  Physical 
examination of the knees disclosed the presence of a 
prominence of the medial and lateral tibial plateau and of 
the anterior tibial tubercle, bilaterally.  An arthrotomy 
scar on the anterior left knee was observed.  There was mild 
patellar tenderness of the left knee.  There was mild 
crepitus, bilaterally, but no effusion or inflammation of 
either knee joint.  The veteran's gait was normal and he was 
able to perform a complete squat.  Range of knee motion 
testing disclosed flexion to 145 degrees and extension to 0 
degrees, bilaterally.  X-ray studies of the left and right 
knees were normal.  The musculature of the thigh and the calf 
were symmetrical.  The veteran was diagnosed with status post 
left lateral retinacula release for chondromalacia patella 
and left chondromalacia patella, and mild right 
chondromalacia patella and history of arthritis.

VA outpatient treatment records, dated in July 1996, show 
treatment for bilateral knee complaints and diagnoses of 
bilateral patellofemoral pain syndrome and chondromalacia.  
According to the veteran, his right knee would occasionally 
lock up.  He was prescribed Ibuprofen (Motrin) and instructed 
to use a knee brace and to strengthen his quadriceps and 
hamstrings.

Several days after the above treatment, also in July 1996, 
the veteran underwent a VA compensation examination.  During 
the examination, he complained of painful knees, left more 
than right, with the sensation of instability and episodes of 
locking at night.  He treated his symptoms by using Motrin 
and sometimes a knee brace.  However, he stated that his 
knees did not "give out."  He reported that he had worked 
until December 1995, and that he stopped working because of 
bilateral knee pain.  At the time of his physical 
examination, he was not wearing a brace.  He could walk well, 
though he performed squats with difficulty with complaints of 
knee pain.  The examiner noted that there was some tenderness 
over the front of the veteran's left knee.  Examination 
revealed no swelling, deformity, effusion or pain on patellar 
compression of either knee.  Quadriceps muscles displayed 
adequate muscle tone without atrophy or spasm and the 
ligaments were stable and strong, bilaterally.  Range of 
motion on extension was to zero degrees, and flexion was to 
135 degrees, bilaterally.  McMurray's and Drawer tests were 
negative.  X-rays revealed essentially normal findings, with 
some minor asymmetry of the patellofemoral compartment on the 
left.  The veteran was diagnosed with chondromalacia patella 
of both knees, with patellofemoral syndrome on the left.

A narrative report from the veteran's private chiropractor,  
Edward M. Frattini, D.C., shows that in March 1997, the 
veteran was treated for various orthopedic complaints 
relating to his spine, with back pain radiating down his hips 
and lower extremities.  Though complaints specific to the 
knees were not shown in the report, Dr. Frattini observed 
hyperflexive patellar response, bilaterally, on neurological 
evaluation.

The veteran presented oral testimony in support of his appeal 
at an RO hearing in August 1997.  He reported having 
bilateral knee pain with locking of his right knee joint.  
The veteran stated that he had been employed as a gas station 
clerk for 5 years, but that he was not working at the time of 
the hearing.  He wore a brace on his right knee when he 
needed to perform more than limited activity.  According to 
him, wearing a brace on his left knee seemed to worsen its 
condition.  He reported that his treating physicians were not 
of the opinion that he would gain much relief from knee 
surgery and also that he was too young to be considered for 
knee replacement.  

In May 1999, the veteran appeared for a VA medical 
examination.  He complained of aching pain in both knees, 
aggravated by cold and damp weather.  He reported having 
difficulties negotiating stairs and that he was unable to run 
due to instability of the left knee and a tendency of his 
right knee joint to lock up during activity.  According to 
the veteran, he had to quit two jobs due to his knee 
problems.  He treated his knee symptoms with Ibuprofen and 
Ultram.  

The examiner noted that on physical examination, the veteran 
was a 44-year-old man who appeared healthy and was not in any 
distress.  His knee braces were removed for the examination.  
He walked with a normal heel-toe gait with good posture and 
complained of knee pain at 90 degrees of flexion.  Objective 
evaluation showed that both knee joints were normally aligned 
and without swelling or deformity.  Patellar position on each 
knee was normal, but with complaints of pain on palpation.  
Translation was satisfactory and tracking did not produce any 
symptoms, bilaterally.  The circumferences of both thighs and 
knees at identical levels were equal, with good tone of the 
quadriceps muscles.  The joint lines of the knees were 
nontender and McMurray's, Lachman's and Drawer tests were 
negative.  Both knees could extend to zero degrees and flex 
to 140 degrees.  

X-rays of both knees were normal.  MRI study revealed normal 
bone marrow signal intensity for both knees.  The studies 
revealed no evidence of fracture, contusion or abnormal 
signal intensity.  The cruciate and collateral ligaments were 
intact and normal, bilaterally, with well maintained 
quadriceps and patellar tendons.  The right knee demonstrated 
mild to moderate increase in the intrameniscal degenerative-
type signal, predominantly in the medial meniscus, but with 
no evidence of a frank meniscal tear.  The left knee 
demonstrated a diffuse increase in the degenerative-type 
signal, predominantly within the posterior horn of the medial 
meniscus, which was intrameniscal and did not communicate 
with the meniscal surface.  No meniscal tear was seen.  The 
osseous cortex and patellar cartilage appeared to be well 
maintained and the surrounding muscular and vascular 
structures were unremarkable.  The diagnosis was subjective 
complaint of painful knees with no objective evidence of 
orthopedic pathology at the time of the examination.

In his commentary, the examining VA physician presented the 
following discussion:

I have reviewed the claims folder as well as a 
copy of the remand in connection with this 
examination.  There is no evidence of instability 
of either knee as all the tests are negative for 
any suspected instability.  By the same token, 
there is no evidence of locking, especially of the 
right knee, and joint motion against resistance is 
satisfactory and equal (on both) active and 
passive tests.  I do not find any evidence of 
incoordination or weakened movement, and there is 
no muscle atrophy.  It is my opinion that the 
degree of pain is almost minimal if anything.  I 
do not find any orthopedic reason to subscribe to 
the idea of additional limitation of functional 
ability on the basis of this orthopedic 
examination.  The veteran did not describe any 
flare-up, and as such I am not in a position to 
give any opinion regarding additional degrees of 
limitation of motion during a flare-up.  There is 
no objective evidence of any impairment to justify 
any effects on the veteran's ordinary activity, 
and there are no medical and orthopedic conditions 
regarding his knees which could interfere with his 
ability to work.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Slight knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate knee impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

A 10 percent rating is warranted for removal of semilunar 
cartilage if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  A 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is warranted where flexion is 
limited to 60 degrees, a 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Left Knee

The Board notes that this case, as it pertains to the 
veteran's left knee, is based on an appeal of an April 1988 
RO decision, which had granted the veteran service connection 
for his left knee disability effective from February 24, 
1987, the day immediately following his separation from 
active duty.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected orthopedic disability for separate 
periods of time, from February 24, 1987, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Presently, the left knee is rated as 10 percent disabling as 
of March 4, 1996.

Upon review of the evidence of record, the Board finds that a 
10 percent rating for the veteran's left knee disability for 
the period from February 24, 1987, to March 3, 1996, is 
warranted.  The veteran's service medical records show that 
the left knee disability was manifested by pain and recurrent 
subluxation by the time of his separation from service.  On 
the VA examination in February 1988, mild patellar tenderness 
and crepitus were found.  The service medical records and the 
February 1988 VA examination report satisfactorily establish 
the presence of slight knee disability, as required for a 10 
percent rating under Diagnostic Code 5257.  

The service medical records do not document functional 
impairment in excess of that contemplated by a 10 percent 
evaluation.  In addition, the February 1988 VA examination 
disclosed no objective evidence of pain, limitation of 
motion, subluxation, instability or other significant 
functional impairment.  For the period from the day following 
the veteran's discharge from service through March 3, 1996, 
there is no objective evidence of locking, pain, effusion, 
weakness, incoordination, excess fatigability, or increased 
functional impairment on use or during flare-ups.  Therefore, 
the Board concludes that the degree of disability did not 
more nearly approximate the criteria for a 20 percent rating 
than the criteria for a 10 percent rating under any 
potentially applicable diagnostic code. 

With respect to the period commencing March 4, 1996, the 
Board has considered the veteran's accounts of his subjective 
symptoms as presented at his August 1997 RO hearing, but 
finds that the objective evidence presented in the July 1996 
VA treatment reports and the findings of the VA examinations 
of July 1996 and May 1999 do not support the veteran's claim.  
Objectively, there was some tenderness over the front of the 
knee and some minor asymmetry of the patellofemoral 
compartment on examination in July 1996.  However, on 
examination in both July 1996 and May 1999, this knee 
demonstrated normal extension and normal to almost normal 
flexion with no objective evidence of any pain, instability, 
subluxation, locking, incoordination, weakness, effusion or 
increased functional impairment during flare-ups or on use.  
Moreover, X-ray and MRI studies of the left knee, conducted 
in May 1999, were normal. 

Therefore, the Board concludes that during the period 
commencing March 4, 1996, the left knee functional impairment 
has remained slight.  The disability does not more nearly 
approximate the criteria for a higher evaluation than those 
for a 10 percent evaluation under any potentially applicable 
diagnostic code.  

Right Knee 

Upon review of the evidence of record, the Board finds that a 
noncompensable rating for the veteran's right knee disability 
is appropriate.  Though the veteran's subjective right knee 
symptoms are well documented in his oral and written accounts 
as well as in the medical reports associated with the record, 
the objective evidence presented in the July 1996 VA 
treatment reports and the findings of the VA examinations of 
July 1996 and May 1999 demonstrate that his right knee 
disability is not productive of a compensable degree of 
impairment.  Objectively, the right knee demonstrated full 
extension and full to nearly full flexion with no objective 
evidence of pain, instability, subluxation, locking, 
incoordination, weakness, effusion or increased functional 
impairment during flare-ups or on use. X-ray and MRI studies 
of the right knee revealed essentially normal findings.  The 
veteran's accounts of right knee joint locking are not 
substantiated on objective medical examination.  Though he 
presented complaints of frequent right knee pain, in May 1999 
the VA examiner found no objective evidence of pain and 
stated in his commentary that he was of the opinion that the 
veteran's actual degree of pain was almost minimal, if 
anything.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000) since the veteran has argued, in essence, 
that his service-connected bilateral knee disability has 
interfered with his ability to obtain or maintain gainful 
employment.  The Board notes, however, that the veteran is 
currently 45 years of age and has a nonservice-connected back 
disorder which affects his mobility.  Moreover, the veteran 
has not required hospitalization for either disability, the 
manifestations of neither disability are unusual or 
exceptional, and in his May 1999 examination report, the VA 
physician stated that he could find no objective evidence of 
any impairment which would effect the veteran's ordinary 
activity or interfere with his ability to work.  In sum, 
there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the schedular criteria. 
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial 10 percent evaluation for left knee disability is 
granted for the period from February 24, 1987, through March 
3, 1996, subject to the criteria applicable to the payment of 
monetary benefits.  

An initial evaluation in excess of 10 percent for left knee 
disability for the period commencing March 4, 1996, is 
denied.

A compensable evaluation for a right knee disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

